UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:October 31, 2011 Date of reporting period:October 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2011 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholder, As of October 31, 2011, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $14.72 per share.Total return (including a $0.1387 per share dividend) for the fiscal year ended October 31, 2011 was 12.80 percent.This compares with a total return of 7.58 percent for the unmanaged Wilshire 5000 Index and 8.09 percent for the S&P 500® Index for the same period. During the year our holdings in “lifeline” businesses (telecom, cable, insurance, etc.) served us well, generally outperforming market averages while providing generous dividends.Our industrial names were a mixed bag, with aerospace suppliers (Honeywell and Parker-Hannifin) outpacing the averages while General Electric and Boeing both lagged slightly.On the downside, our biggest losers were in financial services.Both Bank New York-Mellon and Charles Schwab suffered during the year from the Fed’s policy of ultra-low interest rates.Overall our portfolio is little changed from a year ago.We pared back a few smaller-cap names during the spring and used some of the proceeds to purchase beaten-down industrials during the August plunge.We remain defensively positioned, with dividend yields generally above the market. Annualized total return for the three years ended October 31, 2011 was 13.39 percent, compared to 12.66 percent for the Wilshire 5000 Index and 11.41 percent for the S&P 500® Index.Over the five year period ended October 31, 2011, the Fund’s annualized total return was -0.26 percent, while the Wilshire 5000 Index’s annualized return was 0.94 percent and the S&P 500® Index’s annualized return was 0.25 percent.Since inception on December 31, 2001, the Fund has produced a total return of 5.99 percent annualized (77.17 percent cumulative), compared to 3.95 percent annualized (46.42 percent cumulative) for the Wilshire 5000 Index and 2.89 percent annualized (32.29 percent cumulative) for the S&P 500® Index.The total annual gross operating expense ratio for the Fund is 1.66%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. We begin each shareholder letter with a recitation of the Fund’s historical performance for a reason:We know you expect your money to grow over time.We also know that if it doesn’t grow faster than the market, you may have reason to move it.After nearly ten years of effort, we’re happy to report that we’ve done both.The numbers above indicate that $1 million invested with our Fund on December 31, 2001 and left untouched (all dividends reinvested) would be worth $1.77 million as of the date of this report.The same amount invested in the Wilshire 5000 Index would be worth just over $1.46 million, and in the S&P 500 Index would be worth just over $1.32 million.That is more than a $300,000 and a $400,000 difference, respectively.It would likely pay four years of tuition at most private universities, for example. “This illustrates the performance of a hypothetical $1,000,000 investment made in the Fund on December 31, 2001 to October 31, 2011.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This hypothetical investment does not imply any future performance.It is not possible to invest in an Index.” The point is that we understand the reasons you invest with us.They’re the same reasons we have much of our own money in the Fund.During a decade that seemed like one long object lesson in perseverance, we’ve worked hard to steadily build your capital.And during the unsteady periods we’ve tried to provide some perspective via these letters to help you stay the course.The investment race, to paraphrase Ecclesiastes, doesn’t necessarily go to the swift, but to those who maintain the courage of their convictions. Fort Pitt Capital Total Return Fund For those of you who’ve stuck with us for the past decade, we offer our thanks, and the assurance that we’ll work just as hard to help preserve and attempt to grow your money during the next ten years. Now onto a few comments about the current market environment: Deflation remains the order of the day.The boom in private debt which powered the U.S. economy for almost 40 years has ended for the time being.Bank balance sheets have stagnated, as evidenced by a nearly 9 percent drop in total loans outstanding at the top 25 U.S. banks since the 2008 financial crisis.Public debt continues to rise (the national debt clock just passed $15 trillion) however, as our political leaders have thus far failed to summon the will to tell us the bad news, let alone do anything about it.There’s plenty of it out there: Unemployment remains near 9 percent.People continue to leave the work force in record numbers.Home prices can’t get out of their own way.The problems don’t end at the water’s edge either:Europe is also a mess, and China is struggling to engineer an economic soft landing.It’s enough to make you want to shut off the alarm clock and hide under the covers! The key question from our perspective, however, is not “How bad is it?” but instead “How much of it is already discounted in prices?”Our answer: a lot.Every issue mentioned above has been hammered again and again in the business press for at least 6 months.Hindsight tells us that the world began to discount these problems back in February, just as gasoline prices spiked and the Fed began to have reservations about the second round of Quantitative Easing (i.e.; money printing).Thus the market declines in August and September appeared to be more punctuation than portent. We said in our April letter that we thought the U.S. economy would sustain enough momentum during 2011 to generate $92 in operating earnings for the S&P 500 Index.Despite all the negative news since then, we’re sticking with that number.This gives you some hint of the adaptability of U.S. business, even as it contrasts with the intractability of our political process.Last April we also laid out a year-end 2011 price target of 1350 to 1400 for the S&P 500.We’re sticking with this number as well, though we’re pushing our target date out to mid 2012 as a result of cautious guidance on the part of U.S. executives during the third-quarter earnings season.Our chief worry at this point is a sudden slowdown in U.S. economic growth resulting from of a major European bank failure.Policymakers in Europe have thus far been able to forestall any such final reckoning via jawboning and intermittent money printing.We expect both to continue.Much like Japan and the U.S., the Euro zone appears set to muddle through. Thanks again for your support, Charlie Smith Portfolio Manager Mutual fund investing involves risk; Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Wilshire 5000 Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance.It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. 3 Fort Pitt Capital Total Return Fund Growth of a Hypothetical $10,000 Investment at October 31, 2011 vs. Wilshire 5000 Total Market Index & S&P 500® Index Average Annual Rate of Return1 One Year Five Year Since Inception Fort Pitt Capital Total Return Fund 12.80% -0.26% 5.99% Wilshire 5000 Total Market Index 7.58% 0.94% 3.95% S&P 500® Index 8.09% 0.25% 2.89% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.If it did, total returns would be reduced. 1Average Annual Total Return represents the average change in account value over the periods indicated. The Wilshire 5000 Total Market Index is an unmanaged index commonly used to measure performance of over 5,000 U.S. stocks. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 4 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at October 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at October 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/11 – 10/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the advisory agreement.Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at October 31, 2011 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/11 10/31/11 5/1/11 – 10/31/11 Actual $ 970.30 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at October 31, 2011 COMMON STOCKS – 82.28% Shares Value Apparel Manufacturing – 2.63% VF Corp. $ Broadcasting (except Internet) – 3.96% Comcast Corp. – Class A Chemical Manufacturing – 4.73% Allergan, Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing – 6.52% Dell, Inc.* SanDisk Corp.* Texas Instruments, Inc. Credit Intermediation and Related Activities – 5.49% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 1.23% Parker Hannifin Corp. Insurance Carriers and Related Activities – 7.42% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 5.03% General Electric Co. Joy Global, Inc. Miscellaneous Manufacturing – 3.71% Cynosure, Inc. – Class A* Medtronic, Inc. Oil and Gas Extraction – 2.10% El Paso Corp. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2011 COMMON STOCKS – 82.28% (Continued) Shares Value Paper Manufacturing – 2.09% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 3.33% BP PLC – ADR Primary Metal Manufacturing – 1.49% Alcoa, Inc. Matthews International Corp. – Class A Professional, Scientific, and Technical Services – 1.81% Amgen, Inc. Publishing Industries (except Internet) – 8.44% CA, Inc. Microsoft Corp. OPNET Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.37% The Charles Schwab Corp. Telecommunications – 11.56% AT&T, Inc. Consolidated Communications Holdings, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing – 6.34% The Boeing Co. Honeywell International, Inc. Utilities – 3.03% FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $24,288,121) 8 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2011 EXCHANGE-TRADED FUNDS – 4.23% Shares Value iShares iBoxx $ Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,542,549) SHORT-TERM INVESTMENTS – 13.00% Money Market Funds – 3.23% Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.10%† Principal Amount U.S. Treasury Bills – 9.77% United States Treasury Bill, 0.07%, due 6/28/12+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,654,650) Total Investments (Cost $30,485,320) – 99.51% Other Assets in Excess of Liabilities – 0.49% NET ASSETS – 100.00% $ * Non-income producing security. † Rate shown is the 7-day yield at October 31, 2011. + Rate shown is the discount rate at October 31, 2011. ADR – American Depository Receipt 9 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at October 31, 2011 ASSETS Investments, at market value (cost $30,485,320) $ Investments sold receivable Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Pricing fees Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the fiscal year ended October 31, 2011 INVESTMENT INCOME Income Dividends* $ Interest Total investment income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Legal fees Trustee fees Fund accounting fees (Note 4) Registration fees Insurance fees Audit fees Shareholder reporting Chief Compliance Officer fees (Note 4) Custody fees (Note 4) Other Total expenses before fee waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Net of foreign taxes withheld of $300. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended October 31, 2011 October 31, 2010 OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net decrease in net assets resulting from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in Fund shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year * Net of redemption fees of $2,769 and $1,745, respectively. The accompanying notes are an integral part of these financial statements. 12 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year For the Year Ended October 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Dividends from net investment income ) Distributions from net realized gains — — — ) ) Total dividends and distributions ) Redemption fees: # Net asset value, end of year $ Total return1 % % % -38.19 % % Supplemental data and ratios: Net assets, end of year $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Ratio of net investment income to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Portfolio turnover rate 5
